Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.  Claims 13-18 are rejected under 35 U.S.C. 101 because a computer-readable storage medium having a computer program thereon would normally be considered statutory unless the specification defines “computer-readable storage medium” as including transient media such as signals, carrier waves, transmissions, optical waves, transmission media or other media incapable of being touched or perceived absent the non-transitory medium through which they are conveyed.
          Claim 13 is not limited to non-transitory embodiments.  Specifically, in view of the specification (¶ 94) the computer readable medium is not limited to non-transitory embodiments, instead it has been defined/exemplified as including both non-transitory embodiments [e.g. removable storage drive, hard disk] and transitory embodiments [e.g. signals or transmission or carrier medium/media].  As such the claim is not limited to statutory subject matter and is therefore non statutory.          Claims 14-18 are rejected as dependents of claim 13 as they do not resolve the grounds of rejection for the claim they are dependent upon.          Examiner suggests amending the claims using term "non-transitory computer-readable storage medium".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.  Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding claims 1, 7, and 13, the claims recite that the instruction execution method comprises “determining a first instruction queue to be executed”, “generating a second instruction queue”, and “executing the second instruction queue”.  These limitations are considered indefinite as an “instruction queue” would normally be understood by one of ordinary skill in the art as a hardware component or structure which buffers instructions to be executed by a processor, and would not be “executed” itself.  Likewise, one of ordinary skill in the art would understand an instruction queue is not “generated” during runtime of a processor, as the hardware components already exist within the processor.  Therefore, these limitations are considered indefinite and the claims are rejected under 35 U.S.C. 112(b).
Claims 2-6, 8-12, and 14-18 are rejected for their dependence upon claims 1, 7, and 13, without resolving the grounds of rejection for the claims upon which they depend.
For purposes of examination, the claims will be interpreted as the limitations referring to the instructions held within the instruction queues.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (US 2012/0110307) in view of Mcbride et al (US 2020/0409757, herein McBride).

Regarding claim 1, Tsuji teaches an instruction execution method, comprising:
acquiring an exceptional signal generated by a processor during an operation ([0024], interrupt & exception handling);
according to the exceptional signal, determining an exception processing instruction corresponding to the exceptional signal ([0024], asynchronous handling signal generated during processing, transit to interrupt handler);
determining a first instruction queue to be executed by the processor ([0020], [0023], first instruction buffer storing instructions);
generating a second instruction queue according to the exception processing instruction and the first instruction queue ([0021], [0023-0024], select second instruction buffer); and 
executing the second instruction queue. ([0024], [0031], [0048-0049], execute from second instruction buffer).

Tsuji fails to teach wherein the exceptional signal is generated by a neural network processor.
McBride teaches an instruction method comprising acquiring an exceptional signal generated by a neural network processor during an operation ([0013], [0056], interrupt handler detects interrupt originating in neural network processing engine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tsuji and McBride to utilize the instruction selection method of Tsuji in a neural network processor.  While Tsuji does not contemplate the use of the exemplary processor for neural network operations, both Tsuji and McBride disclose the use of an interrupt handler for handling exception signals relating to certain conditions in the processor.  As interrupt handling is a routine and conventional aspect of the processor art, this combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Tsuji and McBride teaches the method of claim 1, wherein determining the exception processing instruction corresponding to the exceptional signal according to the exceptional signal comprises:
obtaining first identification information corresponding to an exceptional hardware module, from the exceptional signal (McBride [0056], [0070], interrupt associated with generating core);
obtaining the hardware module corresponding to the first identification information from the neural network processor (McBride [0056], [0070]);
obtaining second identification information for indicating that the hardware module is exceptional, from the exceptional signal (McBride [0056], [0070], interrupt generates message indicating execution of a workload fragment is complete);
determining an exception type corresponding to the second identification information (McBride [0056], [0070], interrupts managed by messages from handler; and
according to the exceptional hardware module and the exception type, determining the exception processing instruction corresponding to the exceptional signal (McBride [0056], [0070], processor cores receive message from interrupt handler & Tsuji [0024], transiting to interrupt handler in response to exception signal).

	Regarding claim 3, the combination of Tsuji and McBride teaches the method of claim 1, wherein determining the first instruction queue to be executed by the neural network processor comprises: obtaining the first instruction queue to be executed by the neural network processor from an instruction queue buffer in the neural network processor, wherein the first instruction queue comprises a plurality of instructions that are executed sequentially (Tsuji [0021], sequential execution of instructions & McBride [0013], neural network processing).

	Regarding claim 4, the combination of Tsuji and McBride teaches the method of claim 3, wherein generating the second instruction queue according to the exception processing instruction and the first instruction queue comprises: determining processing priority corresponding to the exception processing instruction, according to the exception processing instruction; and according to the processing priority, inserting the exception processing instruction into the first instruction queue to generate the second instruction queue (Tsuji [0021-0024], synchronous handling of instruction codes and writing to second instruction buffer, transit to interrupt handler in case of asynchronous handling signal).

	Regarding claim 5, the combination of Tsuji and McBride teaches the method of claim 4, wherein the neural network processor further comprises a first instruction memory (Tsuji [0066], instruction memory), and obtaining the first instruction queue to be executed by the neural network processor from the instruction queue buffer in the neural network processor comprises:
sequentially obtaining instruction storage addresses of the plurality of instructions to be executed by the neural network processor, in the first instruction memory; sequentially storing the instruction storage addresses into the instruction queue buffer; and numbering the instruction storage addresses sequentially stored to generate the first instruction queue (Tsuji [0021], default sequential execution of instruction & [0063], generate instruction addresses to be stored into instruction queue as instruction address data).

Claims 7-11 refer to an equipment embodiment of the method embodiment of claims 1-5, respectively.  Therefore, the above rejections for claims 1-5 are applicable to claims 7-11, respectively.

	Claims 13-17 refer to a medium embodiment of the method embodiment of claims 1-5, respectively.  Therefore, the above rejections for claims 1-5 are applicable to claims 13-17, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huynh (US 2020/0410036) discloses a neural network processor for sequentially accessing instructions from memory.
Lin (US 2019/0370439) discloses a processor for sequentially fetching instructions from a memory.
Brooks (US 2010/0268920) discloses a processor for handling exception signals corresponding to instructions being executed.
Yeh (US 2003/0061467) discloses a processor utilizing issue queues and execution units that may generate corresponding exception indicators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182